   Case 2:19-cv-02407-CMR Document 247 Filed 06/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA



  IN RE: GENERIC PHARMACEUTICALS                     MDL2724
  PRICING ANTITRUST LITIGATION                       16-MD-2724
                                                     HON. CYNTIIlA M. RUFE


  THIS DOCUMENT RELATES TO:

  State ofConnecticut, et al. v. Actavis Holdco          No. 17-cv-03768
  U.S., Inc., et al.,

  State of Connecticut, et al. v. Teva                   No. 19-cv-02407
  Pharmaceuticals USA, Inc., et al.,

  State ofConnecticut, et al. v. Sandoz, Inc., et        No. 20-cv-03539
  al.


                    PLAINTIFF STATE OF MISSISSIPPI'S NOTICE OF
                      VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41 (a)(l )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff State of

Mississippi (the "State") by and through its undersigned counsel, voluntarily dismisses with

prejudice all claims asserted in the above-referenced Actions by the State against Defendants

Teva Phannaceuticals USA, Inc., Actavis Holdco US Inc., Actavis Elizabeth LLC, Acta vis

Pharma, Inc., Ara Aprahamian, Maureen Cavanaugh, Marc Falkin, Kevin Green, Nisha Patel,

Michael Perfetto, David Rekenthaler, and Richard Rogerson ( each a ''Defendant," collectively

the "Defendants," and together with the State, the "Parties"). The State has named each

Defendant in one or more of the above-referenced Actions. With this dismissal, the State will

not hereafter commence any action arising out of the facts and circumstances alleged in this

mu]tidistrict litigation against any of the aforementioned Defendants. None of the Defendants
   Case 2:19-cv-02407-CMR Document 247 Filed 06/21/21 Page 2 of 2




has answered the complaints in the three above-referenced Actions, and no Party has served a

motion for summary judgment. All Parties will bear their own costs, expenses, and attorneys'

fees.

Dated: June   l bo21                Respectfully submitted,


                                    FOR PLAINTIFF STAlE OF :l'vfISSISSIPPI

                                    LYNN FITCH, ATTORNEY GENERAL
                                    STATE OF MISSISSIPPI


                                    By: -,f,,&.-....L,_--f---t-".,LL...=.;.-,\--,~'-b:>-,;--;,,,&;--   --
                                             Crystal tley Secoy, .
                                             Consumer Protection 1v1s1on
                                             Mississippi Attorney General's Office
                                             Post Office Box 220
                                             Jackson, Mississippi 39205
                                             Telephone: 60) .359-4213
                                             Fax: 601-359-4231
                                             Email: crystal.utley@ago.ms.gov
